Dismissed and Memorandum Opinion filed October 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00907-CR
____________
 
GERMICHAEL WARDELL JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1270350
 

 
MEMORANDUM
 OPINION
Appellant entered a plea of guilty to felon in possession of
a weapon.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on July 15, 2010, to confinement for
seven years in the Institutional Division of the Texas Department of Criminal
Justice.  No motion for new trial was filed.  Appellant’s notice of appeal was
not filed until September 20, 2010.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those circumstances it can take no action other
than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.
Do Not Publish — Tex. R. App. P. 47.2(b).